    Case 4:18-cv-00548-ALM-KPJ Document 20 Filed 06/06/19 Page 1 of 1 PageID #: 68



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

      CHAPWOOD CAPITAL INVESTMENT                            §
      MANAGEMENT, LLC and ED BUTOWSKY,                       §
                                                             §
              Plaintiffs,                                    §
                                                             §         Civil No. 4:18-cv-548-ALM-KPJ
      v.                                                     §
                                                             §
      CHARLES SCHWAB & CO., INC., WALTER                     §
      W. BETTINGER, II, and KEVIN LEWIS,                     §
              Defendants.
                                                 ORDER

           On October 30, 2018, the Court entered an Order staying this case pending binding

    arbitration, as agreed upon by the parties. See Dkt. 15. At that time, the Court ordered the parties

    to file a joint status report by February 27, 2019. See id. On May 30, 2019, the parties filed an

    Updated Joint Status Report (Dkt. 19), in which the parties represent that no arbitration has

    commenced to date and Plaintiffs represent that they intend to file an arbitration statement of claim

    with JAMS within ten days of the date of filing. See Dkt. 19.

.          IT IS THEREFORE ORDERED that the parties shall provide an updated status report

    indicating the status of this matter by August 30, 2019, or within seven days after the completion

    of the agreed arbitration, whichever is sooner.

           IT IS SO ORDERED.

           SIGNED this 6th day of June, 2019.

                       .


                                                  ____________________________________
                                                  KIMBERLY C. PRIEST JOHNSON
                                                  UNITED STATES MAGISTRATE JUDGE
